Johnson, J.
(dissenting) — The majority oversimplifies the analysis of this case and ignores the important constitutional principles our cases recognize. While the majority articulates the rule we have developed to analyze warrant-less searches of automobiles, it erroneously applies that rule to motor homes. In doing so, the majority oversimplifies State v. Stroud’s5 bright line by failing to distinguish between an individual’s reasonable expectation of privacy in a temporary residence and the expectation in a vehicle. This ignores an essential element of the Stroud balance: the expectation of privacy. The majority justifies its position as essential to promote effective law enforcement. However, the majority’s expansion of Stroud will not achieve this end; it will curtail the privacy protections of Washington’s citizens. A better balance is struck by limiting a motor home search incident to arrest to the area in the immediate control of the arrestee absent exigent circumstances. This balance acknowledges the residential qualities of a motor home without unduly burdening law enforcement or compromising officer safety. I respectfully dissent.
Under article I, section 7 of the Washington Constitution, we have established that warrantless searches are unreasonable per se. State v. White, 135 Wn.2d 761, 769, 958 P.2d 982 (1998) (citing State v. Hendrickson, 129 Wn.2d 61, 70, 917 P.2d 563 (1996)). This is a strict rule. White, 135 Wn.2d at 769. Recognized exceptions to the warrant requirement are limited by the reason that called them into existence, not devices to undermine the warrant requirement enshrined in our state constitution. State v. Ladson, 138 Wn.2d 343, 356, 979 P.2d 833 (1999). Under this approach, the State bears a heavy burden to prove the warrantless *498search at issue falls within an exception. See State v. Johnson, 128 Wn.2d 431, 447, 909 P.2d 293 (1996).
When the place to be searched is a person’s home, privacy interests are particularly strong and exceptions to the warrant requirement more narrowly drawn. “For this reason, ‘the closer officers come to intrusion into a dwelling, the greater the constitutional protection.’ ” State v. Young, 123 Wn.2d 173, 185, 867 P.2d 593 (1994) (prohibiting warrantless infrared surveillance of home) (quoting State v. Chrisman, 100 Wn.2d 814, 820, 676 P.2d 419 (1984)). See, e.g., State v. Chrisman, 100 Wn.2d 814 (finding an art. I, § 7 violation in the warrantless entry into a student dorm room); State v. Gunwall, 106 Wn.2d 54, 63, 720 P.2d 808 (1986) (prohibiting the warrantless obtaining of phone records or installation of a pen register); State v. Boland, 115 Wn.2d 571, 578, 800 P.2d 1112 (1990) (prohibiting warrantless search of curbside trash); State v. Ferrier, 136 Wn.2d 103, 115, 960 P.2d 927 (1998) (invalidating a consensual search of a home on the grounds the occupant was not informed of her right to refuse the search and, therefore, did not meaningfully consent). Warrantless entry into a home is unlawful when police could have kept the residence under surveillance until a warrant was obtained. State v. Werth, 18 Wn. App. 530, 571 P.2d 941 (1977).
Motor homes are more residential in nature than automobiles, so warrant exceptions should be limited by that nature. The Legislature has specifically acknowledged the residential aspects of a motor home. A motor home prowl is a felony offense. RCW 9A.52.095. A vehicle prowl is a gross misdemeanor. RCW 9A.52.100. Motor homes are expressly excepted from vehicle prowling in the second degree. RCW 9A.52.100(1). Motor homes are defined as “motor vehicles originally designed, reconstructed, or permanently altered to provide facilities for human habitation, which include lodging and cooking or sewage disposal[.]” RCW 46.04.305 (emphasis added). These statutes recognize that motor homes are not the same as automobiles and should be treated differently under the law.
*499The State has the heavy burden of showing an exception applies when arguing a warrant was not needed. Rather than requiring the State to satisfy this burden, the majority begins its analysis with the exception and asks Vrieling to demonstrate a motor home is more like a residence than the sleeping compartment of a tractor-trailer. This approach is constitutionally unsound. It shifts the State’s burden to Vrieling, in effect requiring her to prove she should not be searched. The proper approach is to require the State to justify its failure to obtain a warrant. Here, the State has not shown the warrantless search falls under a narrow exception to the warrant requirement. Nor has the State demonstrated that securing the motor home for impound or applying for a warrant is particularly burdensome to police officers.
After incorrectly shifting the constitutional burden, the majority bases its reasoning on two dubious assumptions. First, the majority assumes a decision distinguishing the residential nature of motor homes will hinder effective law enforcement by requiring police officers to conduct a case by case analysis during traffic stops. Second, the majority assumes officer safety will be compromised under an approach more protective of privacy. Neither assumption passes scrutiny.
Case by case analysis will not increase if Stroud’s bright-line holding is not expanded to include motor homes. The number of traffic stops involving motor homes should not remotely approach the number of traffic stops to which the bright-line distinction of Stroud still applies. Nor is it likely to do so. Motor homes do not flood the roads and highways of Washington. Nor are motor homes’ residential characteristics likely to make them the vehicle of choice for criminal activity. The ease with which police were able to locate and secure the defendant’s Winnebago in this case illustrates the weakness of this assumption.
The majority’s second assumption that officer safety will be compromised, while not wholly without merit, fails because it disregards the reality of the circumstances *500involved in a search incident to arrest. While I agree the concern for officer safety is a factor justifying warrantless searches, the majority overemphasizes it, in the process forgetting the constitutional privacy interests at stake. The narrow exception to the warrant requirement due to concern for officer safety is somewhat a judicially created fiction in these circumstances. Searches incident to the arrest of the driver — the person most commonly posing the potential threat — are generally conducted after the driver has been secured and is unable to threaten the officer. An expansion of the scope of a warrantless search based on officer safety is not justified after the threat to safety has been eliminated. The facts of Vrieling’s case bear this out. Vrieling was handcuffed and placed in the patrol car during the search and could not pose a threat to the four officers involved in securing the scene and conducting the search.
Finally, the majority’s holding fails to consider our existing jurisprudence regarding a police officer’s ability to secure vehicles and residences. During a lawful traffic stop, police officers can order drivers and passengers of a vehicle to remain in or exit out of the vehicle or remain in a particular location within the vehicle in order to protect the officers themselves. State v. Mendez, 137 Wn.2d 208, 220, 970 P.2d 722 (1999). Police officers can perform limited searches of a premise in order to secure their own safety. See State v. Daugherty, 94 Wn.2d 263, 269, 616 P.2d 649 (1980); State v. Hill, 123 Wn.2d 641, 644-45, 870 P.2d 313 (1994). Police officers can also perform limited searches of a vehicle’s driver incident to arrest to secure safety and evidence. See State v. Parker, 139 Wn.2d 486, 987 P.2d 73 (1999). These existing protections allow officers the ability to adequately secure residential and nonresidential areas of a motor home during a traffic stop.
Here, the majority seizes on the fact the officer making the motor home stop was at greater risk when Vrieling walked to the back of the motor home and entered its bathroom. This is somewhat factually disingenuous because it does not recognize the fact that Vrieling had *501discussed with the officer her intention to use the bathroom. The majority further fails to mention that Vrieling was in custody when the search occurred and incapable of presenting a threat to the safety of the officers involved in the search or the officers securing the scene. However, even had the officer who made the initial stop not requested assistance, he would still have been able to adequately secure the motor home under either our Mendez or Daugherty holdings.
Exceptions to the warrant requirement are not analytical shortcuts that may be used to erode privacy protections. I would maintain the equilibrium created by Stroud. The better balance between the privacy interests of individuals and the need to search for weapons and easily destroyed evidence is struck by limiting a motor home search incident to arrest to the area in the immediate control of the arrestee. This recognizes the residential qualities of a motor home without creating a burden to law enforcement or compromising officer safety. The full search of the motor home should be suppressed and the Court of Appeals reversed.
Alexander, C.J., concurs with Johnson, J.
Sanders, J.
(dissenting) — Waiver of the warrant requirement for even “the area in the immediate control of the arrestee” (dissent, Johnson, J., at 501) is problematic in view of our constitution’s express mandate that “No person shall be disturbed in his private affairs, or his home invaded, without authority of law.” Const, art. I, § 7. Absent the “authority of law” represented by a search warrant,6 we are left with the prospect of a warrantless search not even justified by exigent circumstances or a recognized common law exception. I would argue we need not trouble ourselves to invent a bright-line rule when our constitution already provides one.

 106 Wn.2d 144, 720 P.2d 436 (1986).


 State v. Ladson, 138 Wn.2d 343, 348-52, 979 P.2d 833 (1999); City of Seattle v. Mesiani, 110 Wn.2d 454, 457, 755 P.2d 775 (1988).